Matter of Michael C. v Marie-Perle R. (2017 NY Slip Op 03265)





Matter of Michael C. v Marie-Perle R.


2017 NY Slip Op 03265


Decided on April 27, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2017

Sweeny, J.P., Acosta, Renwick, Moskowitz, Kahn, JJ.


3848

[*1]In re Michael C., Petitioner-Respondent, —
vMarie-Perle R., Respondent-Appellant.


Larry S. Bachner, Jamaica, for appellant.
George E. Reed, Jr., White Plains, for respondent.

Order, Family Court, New York County (George L. Jurow, J.H.O.), entered on or about May 10, 2016, which awarded custody of the subject children to petitioner father with respondent mother having unsupervised visitation for three hours every other Saturday, unanimously affirmed, without costs.
The Family Court properly awarded custody of the subject children to the father with visitation to the mother. The court's finding that it was in the children's best interests to award the father custody has a sound and substantial basis in the record.
The court properly exercised its discretion in determining that the mother would have three hours of visitation every other Saturday with the children having the option of extending the visit.
The mother's arguments regarding the violation petition are unpreserved because the record shows that her counsel remained silent after the court agreed that the parties had resolved the violation petition and never sought a hearing regarding the father's alleged failure to timely produce the children for visitation on one occasion (see Matter of Jamel Isaiah R., 18 AD3d 558 [2d Dept 2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 27, 2017
CLERK